Exhibit 10.33
























SOTHEBY’S


DEFERRED COMPENSATION PLAN
(2017 Amendment and Restatement)



































--------------------------------------------------------------------------------

Exhibit 10.33




SOTHEBY’S
DEFERRED COMPENSATION PLAN


Sotheby’s, Inc. adopted this Sotheby’s Deferred Compensation Plan (the “Plan”),
effective as of January 1, 2007, as an amendment and restatement and merger of
its previously established nonqualified deferred compensation arrangements, and
adopted this further amendment and restatement on November --1, 2017, by
resolution of the Compensation Committee of the Board of Directors of Sotheby’s,
with the effective dates of changes as noted herein (except for mere
clarifications, which are effective as of January 1, 2007). Specifically, the
Company (as defined below) previously established the Sotheby’s, Inc. 1988
Benefit Equalization Plan (the “1988 Plan”) and the Sotheby’s, Inc. 2005 Benefit
Equalization Plan (the “2005 Plan,” and collectively with the 1988 Plan, the
“Prior Plans”) to provide deferred compensation in excess of limits imposed
under the Sotheby’s, Inc. Retirement Savings Plan (the “Qualified Plan”) to a
select group of management and highly compensated employees. Any liabilities
associated with the Prior Plans were assumed by this Plan as of January 1, 2007.
Notwithstanding anything herein to the contrary, all amounts credited to
participants hereunder that were not earned and vested as of December 31, 2004
shall be subject to the terms and conditions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Further, nothing in this Plan
shall, or is intended to, constitute a “material modification” of the terms of
the 1988 Plan so as to subject amounts that were earned and vested as of
December 31, 2004 to the provisions of Section 409A of the Code.


    































--------------------------------------------------------------------------------

Exhibit 10.33


1.
Definitions

(a)“1988 Plan” shall mean the Sotheby’s, Inc. 1988 Benefit Equalization Plan.
(b)“2005 Plan” shall mean the Sotheby’s, Inc. 2005 Benefit Equalization Plan.
(c)“Account” shall mean the account of Employee Deferrals and Company Deferrals
and related hypothetical earnings (positive or negative), credited with respect
to each Eligible Employee and established solely as a bookkeeping entry. Within
the Account, two sub-accounts shall be maintained: (i) a “Pre-2005 Account,”
which shall consist of all amounts earned and vested as of December 31, 2004
(and all hypothetical earnings thereon), and (ii) a “Post-2004 Account,” which
shall consist of all amounts that were not earned and vested as of December 31,
2004 (and all hypothetical earnings thereon).
(d)“Base Salary” shall mean an employee’s annual base salary rate during the
Deferral Period.
(e)“Beneficiary” shall be the individual designated to receive the Eligible
Employee’s benefit upon Eligible Employee’s death prior to receiving his or her
Account balance, as determined under Section 10.
(f)“Board” shall mean the Board of Directors of Sotheby’s or any committee or
committee members of the Board to which the Board has delegated authority with
respect to the Plan.
(g)“Cause” shall mean the Eligible Employee has (i) willfully engaged in conduct
which is materially injurious to the Company, monetarily or otherwise; (ii)
misappropriated (including the unauthorized use of disclosure of confidential or
proprietary information of the Company) or embezzled with respect to the
Company; (iii) was convicted of, pleaded guilty to, or confessed to, any fraud,
conversion, misappropriation, embezzlement, or felony affecting the Company;
(iv) violated the non-compete terms of a notice and/or non-competition agreement
entered into with the Company; or (v) engaged in any other action that would
constitute “cause” or any similar term as defined under any applicable
employment agreement entered into with the Company.
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(i)“Committee” shall mean the Sotheby’s, Inc. Retirement Savings Administrative
Committee.
(j)“Company” shall mean Sotheby’s, Inc. and each United States parent,
subsidiary or related entity that participates in the Qualified Plan.
(k)“Company Deferrals” shall mean the amount of Matching Allocations and Profit
Sharing Allocations allocated to an Eligible Employee’s Account and the
hypothetical earnings (positive or negative) attributable thereto.
(l) “Deferral Period” shall mean each calendar year.
(m)“Director” shall mean a non-employee director serving on the Sotheby’s Board
of Directors.
(n)“Director Compensation” shall mean the annual cash retainer or fees paid to a
Director.
(o)“Disability” or “Disabled” shall mean the Eligible Employee is, by reason of
a medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Company’s disability benefits plans.
(p)“Eligible Employee” shall mean, for any calendar year:
(i)    employees of the Company with titles of Senior Vice President or higher;
(ii)    Directors; and





--------------------------------------------------------------------------------

Exhibit 10.33


(iii)    any other employee of the Company that is specifically selected by the
Committee for participation and notified in writing of such selection.
An Eligible Employee shall not be permitted to participate in the Plan unless
and until the Eligible Employee completes (i) any waiting period applicable
under Section 2(c)(iii), and (ii) all forms or documentation (including
insurance consent forms, if required by the Committee) required to be completed
by the Committee even where the Eligible Employee chooses not to make Employee
Deferrals.
Notwithstanding the foregoing, an Eligible Employee shall not include any
individual (i) designated by the Company as an independent contractor (other
than a Director) and not as an employee at the time of any determination, (ii)
being paid by or through an employee leasing company or other third party
agency, (iii) designated by the Company as a freelance worker and not as an
employee at the time of any determination, (iv) classified by the Company as a
seasonal, occasional, limited duration, or temporary employee, during the period
the individual is so paid or designated, or (v) designated by the Company as a
leased employee, during the period the individual is so paid or designated; any
such individual shall not be an Eligible Employee even if the individual is
later retroactively reclassified as a common-law employee of the Company during
all or any part of such period pursuant to applicable law or otherwise.
(q)“Employee Deferrals” shall mean the amounts an Eligible Employee elects to
defer each Deferral Period pursuant to Section 2 of this Plan and the
hypothetical earnings (positive or negative) attributable thereto that are
allocated to the Eligible Employee’s Account.
(r)“Incentive Compensation” shall mean cash compensation payable to an Eligible
Employee from the Sotheby’s Annual Bonus Plan with respect to services during
the Deferral Period.
(s)“Matching Allocations” shall mean the credits described in Section 3(a) that
are allocated to an Eligible Employee’s Account contingent on his or her
Employee Deferrals for a given Deferral Period.
(t)“Plan” shall mean this Sotheby’s Deferred Compensation Plan as described
herein.
(u)“Pre-Tax Contributions” shall mean contributions that are deducted from an
Eligible Employee’s compensation and contributed to the Qualified Plan before
the imposition of Federal income taxes.
(v)“Prior Plans” shall mean the 1988 Plan and 2005 Plan, collectively.
(w)“Profit Sharing Allocations” shall mean the discretionary credits described
in Section 3(b) that are allocated to an Eligible Employee’s Account and are not
contingent on the Eligible Employee’s deferral of compensation for a given
Deferral Period.
(x)“Qualified Plan” shall mean the Sotheby’s, Inc. Retirement Savings Plan, as
amended from time to time.
(y)“Scheduled Distribution Date” shall mean the first day of any month prior to
the Eligible Employee’s Separation from Service that is at least two years
following the end of the Deferral Period in which Base Salary, Director
Compensation, or Incentive Compensation would otherwise have been paid to the
Eligible Employee.
(z)“Separation from Service” means an Eligible Employee’s separation from
service with the Company (and any affiliate of the Company that is included
within the definition of “service recipient” under Treasury Regulation §
1.409A-1(h)(3)) within the meaning of section 409A of the Code and the
regulations issued thereunder.





--------------------------------------------------------------------------------

Exhibit 10.33


2.Employee Deferrals - Time of Election and Amount of Deferral
(a)    Base Salary/Director Compensation. Prior to each Deferral Period, each
Eligible Employee for that Deferral Period may elect, irrevocably in writing
(subject to Sections 2(f) (relating to Qualified Plan hardship distributions)
and 7(e) (relating to hardship withdrawals from this Plan)), on forms prescribed
by the Committee, to defer (in whole integer percentages) receipt of the Base
Salary or Director Compensation the Eligible Employee would otherwise have
received during the Deferral Period. An election under this Section 2(a) becomes
irrevocable as of the end of the day on the December 31st preceding the Deferral
Period.


Subject to Section 2(d) (relating to coordination with Qualified Plan
deferrals), such deferral shall be limited to no more than 50% of Base Salary
(80% of Base Salary for Deferral Periods before 2018) or 100% of Director
Compensation. Subject to Sections 2(f) and 7(e), all deferral elections
hereunder shall remain in effect for subsequent Deferral Periods, except (i) as
affirmatively changed by an Eligible Employee during the Company’s annual open
enrollment period, and (ii) as applicable for 2018 and later Deferral Periods,
during which a 2017 election to defer more than 50% of Base Pay shall be carried
forward to 2018 and later years as an election to defer 50% of Base Pay.


(b)    Incentive Compensation. During a specified period ending on or before
June 30th of each Deferral Period, each Eligible Employee for that Deferral
Period may elect, irrevocably in writing (subject to Sections 2(f) and 7(e), on
forms prescribed by the Committee, to defer (in whole integer percentages)
receipt of Incentive Compensation the Eligible Employee would otherwise have
received during the following calendar year that was attributable to service
during the Deferral Period. The foregoing sentence shall apply to each Eligible
Employee who has performed services continuously from the later of the beginning
of the performance period for the Incentive Compensation or the date the
performance criteria applicable to such Incentive Compensation are established
through the date the election is made pursuant to this Section 2(b). An election
under this Section 2(b) becomes irrevocable at the end of the period described
above for making this election.


Subject to Section 2(d), such deferral shall be limited to no more than 50% of
Incentive Compensation (100% of Incentive Compensation for elections that became
irrevocable before 2018). Subject to Sections 2(f) and 7(e), all deferral
elections hereunder shall remain in effect for subsequent Deferral Periods
except (i) as affirmatively changed by an Eligible Employee during the Company’s
annual Incentive Compensation enrollment period, and (ii) as applicable for 2018
and later Incentive Compensation enrollment periods, during which a 2017
election to defer more than 50% of Incentive Compensation shall be carried
forward to 2018 and later years as an election to defer 50% of Incentive
Compensation.


(c)    Newly-Eligible Employees.


(i)    Base Salary/Director Compensation. Notwithstanding Section 2(a), any
individual who first becomes an Eligible Employee after a Deferral Period has
commenced shall be permitted to make the election referenced in Section 2(a)
during the thirty-day period commencing when the individual first becomes an
Eligible Employee, provided that only compensation earned with respect to
services performed following such election may be deferred by the Eligible
Employee.
    
(ii)    Incentive Compensation. Notwithstanding Section 2(b), any individual who
first becomes an Eligible Employee after a Deferral Period has commenced and is
not otherwise





--------------------------------------------------------------------------------

Exhibit 10.33


entitled to make the election referenced in Section 2(b) shall be permitted to
make the election referenced in Section 2(b), during the thirty-day period
commencing when the individual first becomes an Eligible Employee, with respect
to Incentive Compensation the individual would otherwise have received during
the following calendar year that is attributable to services performed during
the Deferral Period after the election. For this purpose, the Incentive
Compensation earned following such election shall equal no more than the total
amount of the Incentive Compensation for the performance period related to the
Incentive Compensation multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period applicable to the Eligible Employee.


(iii)    General Rules for Newly Eligible Employees. Unless otherwise determined
by the Committee, a newly-hired Eligible Employee described under Section
1(p)(i) shall become eligible to participate in the Plan upon becoming eligible
to make elective deferrals under the Qualified Plan, and a newly-retained
Eligible Employee described under Section 1(p)(ii) shall become eligible to
participate in the Plan upon becoming a Director. In addition, solely to
determine the availability of an election under this Section 2(c), an individual
shall be deemed to first become an Eligible Employee not later than when the
individual first becomes eligible under any other Company nonqualified deferred
compensation plan of the same type, determined in accordance with the rules for
types of nonqualified deferred compensation plans under Section 409A of the
Code. An election under this Section 2(c) becomes irrevocable as of the end of
the last day, as specified above in this Section 2(c), for making the election.
Subject to Sections 2(f) and 7(e), all deferral elections under this Section
2(c) shall remain in effect for subsequent Deferral Periods, except (i) as
affirmatively changed by an Eligible Employee during the applicable enrollment
period for a subsequent Deferral Period, and (ii) as applicable for 2018 and
later enrollment periods, during which a 2017 election under this Section 2(c)
to defer more than 50% of Base Pay or Incentive Compensation shall be carried
forward to 2018 and later years as an election to defer 50% of Base Pay or
Incentive Compensation, as applicable.
    
(d)    Reduction for Deferrals and Contributions to Qualified Plan. Any Employee
Deferrals made pursuant to Sections 2(a), (b) or (c) for any pay period shall be
reduced by the amount of elective deferrals (and other employee Pre-Tax
Contributions, including catch-up contributions) and Roth contributions
contributed by the Eligible Employee for such pay period to the Qualified Plan.
Effective January 1, 2018, any Employee Deferrals made by an Eligible Employee
pursuant to Sections 2(a), (b) or (c) for any pay period shall be reduced solely
by an assumed amount of Pre-Tax Contributions to the Qualified Plan that are
deemed to be made by the Eligible Employee for the pay period; this assumed
amount of Pre-Tax Contributions shall equal 6% of the Eligible Employee’s Base
Pay and Incentive Compensation, if any, for the pay period, to the extent not in
excess of a specified variable limitation (and no other reductions of Employee
Deferrals shall apply). The specified variable limitation referenced in the
prior sentence shall limit the Eligible Employee’s Base Pay and Incentive
Compensation, which is considered in any pay period, so that this Base Pay and
Incentive Compensation does not exceed:


(i)    The quotient of - (A) the limit under Code Section 402(g) that is
applicable for the year in which the pay period ends, divided by (B) 0.06; and
with this quotient reduced (but not below zero) by







--------------------------------------------------------------------------------

Exhibit 10.33


(ii)    the Base Pay and Incentive Compensation taken into account for any prior
pay period during this same year.


In computing the Employee Deferral reduction under this Section 2(d) that is
applicable effective as of January 1, 2018, the reduction of any deferral of
Incentive Compensation shall be calculated as if the Incentive Compensation were
paid in a separate pay period. In addition, if this Incentive Compensation is
paid on the same day that Base Pay is paid, this separate pay period shall be
deemed to occur after the pay period related to this Base Pay (and before the
next pay period that is related to Base Pay).


(e)    Withholding. Solely to the extent permitted by Section 409A of the Code,
the Company shall require the Eligible Employee to reduce the amount of the
Eligible Employee’s desired deferral by the amount of payroll taxes, income
taxes and Code Section 125 benefit plan contributions that are required to be
withheld or paid on such deferral (and for which there would otherwise be
insufficient funds).


(f)    Termination of Employee Deferrals upon Hardship Distribution from the
Qualified Plan.


(i)    Base Salary/Director Compensation. If an Eligible Employee receives a
hardship distribution in accordance with Treas. Reg. § 1.401(k)-1(d)(3) from the
Qualified Plan: (i) the Eligible Employee’s deferral elections pursuant to
Section 2(a) shall be immediately terminated; (ii) if the Eligible Employee
receives the hardship distribution on or before June 30 of a calendar year, the
Eligible Employee will not be eligible to recommence making Employee Deferrals
with respect to Base Salary and Director Compensation until the following
calendar year; and (iii) if the Eligible Employee receives the hardship
distribution on or after July 1 of a calendar year, the Eligible Employee will
not be eligible to recommence making Employee Deferrals with respect to Base
Salary and Director Compensation until the second calendar year following the
calendar year in which such hardship distribution was received; provided,
however, the Eligible Employee may elect pursuant to Section 2(a) during the
applicable annual open enrollment period with respect to the calendar year for
which the Eligible Employee will be eligible to recommence making Employee
Deferrals to defer Base Salary or Director Compensation for such calendar year.


(ii)    Incentive Compensation. With respect to Incentive Compensation under
Section 2(b): (i) if an Eligible Employee receives a hardship distribution in
accordance with Treas. Reg. § 1.401(k)-1(d)(3) from the Qualified Plan on or
before June 30 of a calendar year, the Eligible Employee’s deferral election
under Section 2(b) shall not be given effect, and shall be deemed terminated,
with respect to any Incentive Compensation the Eligible Employee would otherwise
have received during the remainder of such calendar year; and (ii) if an
Eligible Employee receives a hardship distribution in accordance with Treas.
Reg. § 1.401(k)-1(d)(3) from the Qualified Plan on or after July 1 of a calendar
year, the Eligible Employee’s deferral election under Section 2(b) shall not be
given effect, and shall be terminated, with respect to any Incentive
Compensation the Eligible Employee would otherwise have received during the
remainder of such calendar year and during the following calendar year.


(iii)    Affirmative Election Required to Restart Deferrals. If the Eligible
Employee’s deferral election with respect to Base Salary, Director Compensation
or Incentive Compensation is terminated pursuant to this Section 2(f), the
Eligible Employee must make a new deferral election pursuant to Section 2(a) or
(b), as applicable, during the applicable annual





--------------------------------------------------------------------------------

Exhibit 10.33


open enrollment period in order to subsequently defer Incentive Compensation for
future Deferral Periods.


3.
Company Deferrals

(a)    Matching Allocations. An Eligible Employee (other than a Director) who
elects to defer Base Salary, Director Compensation and/or Incentive Compensation
pursuant to Section 2 shall be eligible to receive Matching Allocations from the
Company pursuant to the formula and allocated at such times as set forth in the
Qualified Plan for matching contributions; provided, however, that the
limitations imposed on such contributions under the Qualified Plan pursuant to
Sections 401(m), 401(a)(17), and 402(g) of the Code shall not apply. The
Matching Allocations credited to an Eligible Employee’s Account shall be reduced
during each pay period by the amount of matching contributions credited to the
Eligible Employee’s account under the Qualified Plan for such period.
(i)    Effective January 1, 2018, the formula for matching contributions under
the Qualified Plan shall be applied without regard to the portion of this
formula that relates to true-up matching contributions, and the reduction in the
prior sentence shall be based solely on assuming (A) that any Eligible Employee,
who is eligible to make employee Pre-Tax Contributions to the Qualified Plan, is
contributing as provided in the last four sentences of Section 2(d) (but applied
as if the specified variable limitation were equal to the Code Section
401(a)(17) limit for the year in which the pay period ends), and (B) the
matching contributions credited to the Eligible Employee’s account under the
Qualified Plan are the matching contributions that would apply under the
Qualified Plan for the pay period to such assumed employee Pre-Tax
Contributions.
(ii)    As a result, effective January 1, 2018, an Eligible Employee may receive
Matching Allocations with respect to Base Pay and Incentive Compensation that
exceeds the Code Section 401(a)(17) limit referenced above in Section 3(a)(i),
but that does not exceed the specified variable limitation amount applicable
under Section 2(d), as if no offset applied to the Eligible Employee’s elected
deferrals on this Base Pay and Incentive Pay under Section 2(d).
(b)    Profit Sharing Allocations. Each Deferral Period, the Company may, in its
sole and absolute discretion, make a Profit Sharing Allocation to an Eligible
Employee’s Account, regardless of an Eligible Employee’s election to defer Base
Salary and/or Incentive Compensation hereunder. Such discretionary allocation
shall only be made for Eligible Employees actively engaged by the Company as of
December 31st of the Deferral Period for which the allocation is being made. The
amount and allocation formula may be based upon a percentage of compensation,
overall Company performance, or such other factors as the Company deems
appropriate, in its sole discretion. The Profit Sharing Allocations credited to
an Eligible Employee’s Account shall be reduced during each pay period by the
amount of profit sharing contributions credited to the Eligible Employee’s
account under the Qualified Plan for such period.
(c)    Discretionary Allocations. The Company may, in its sole and absolute
discretion, make additional allocations to any Eligible Employee’s Account at
any time and for any reason.
4.
Election of Form and Timing of Payment

(a)    Initial Election. At the time an Eligible Employee elects to defer Base
Salary, Director Compensation and/or Incentive Compensation for a particular
Deferral Period, the Eligible Employee shall also elect in writing, on forms
prescribed by the Committee, the time





--------------------------------------------------------------------------------

Exhibit 10.33


(either a Scheduled Distribution Date or Separation from Service) and the form
of payment (as permitted under Section 7) for the portion of the Eligible
Employee’s Account attributable to the Employee Deferrals for such Deferral
Period. Such elections may be modified by the Eligible Employee only to the
extent permitted by both Sections 7 and 4(b). Payment elections are not
available with respect to Company Deferrals.


(b)    Subsequent Elections. To the extent permitted under Section 7, an
election with respect to Employee Deferrals as to the form and/or timing of a
benefit may only be modified by the Eligible Employee in accordance with the
following rules: (i) no such subsequent election shall be effective unless made
at least twelve months before the date payments would otherwise have commenced,
and (ii) all amounts with respect to which the subsequent election is effective
shall be or begin to be paid no earlier than the fifth anniversary of the date
such amounts were previously payable (or in the case of a series of annual
installments, the fifth anniversary of the date the first such installment was
previously payable).


5.
Eligible Employee Accounts    

(a)    Credits to Accounts. An Eligible Employee’s Account shall be credited
with the amounts of the Eligible Employee’s deferred Base Salary, Director
Compensation and/or Incentive Compensation within three business days after the
compensation would otherwise have been paid to the Eligible Employee, or as soon
as administratively practicable thereafter. Matching Allocations shall be
credited to Eligible Employees’ Accounts at the same time they would have been
credited had they been provided under the Qualified Plan, or as soon as
administratively practicable thereafter. Profit Sharing Allocations shall be
credited at the time or times specified by the Committee, in its sole
discretion.
(a)
Notional Earnings on Accounts.

(i)    In General. An Eligible Employee’s Account shall be credited with
notional earnings, positive or negative, in accordance with the “Earnings
Crediting Options” elected by the Eligible Employee from time to time. Eligible
Employees may allocate the deemed investment of their Accounts among the
Earnings Crediting Options available under the Plan only in whole percentages.
Eligible Employees will be entitled to designate separately Earnings Crediting
Options for: (i) any amounts payable upon a Separation from Service, and (ii)
the amounts deferred for a Deferral Period that are payable on or beginning on a
Scheduled Distribution Date. The deemed rate of return, positive or negative,
credited under each Earnings Crediting Option is based upon the actual
investment performance of the corresponding investment portfolios made available
as Earnings Crediting Options by the Committee, and shall equal the total return
of such investment fund net of asset based charges, including, without
limitation, money management fees, fund expenses and mortality and expense risk
insurance contract charges, if any. The Committee reserves the right, on a
prospective basis, to add or delete Earnings Crediting Options.
(ii)    Earnings Crediting Options. The Earnings Crediting Options available
under the Plan shall consist of hypothetical investment alternatives which
correspond to certain investment portfolios of various investment funds made
available by the Committee. Notwithstanding that the rates of return credited to
Eligible Employees’ Accounts under the Earnings Crediting Options are based upon
the actual performance of the corresponding portfolios of the investment funds,
the Company shall not be obligated to invest Employee Deferrals or Employer
Contributions in such portfolios or in any other investment funds. To the extent
that an Eligible Employee has not selected an Earnings Crediting Option with
respect to





--------------------------------------------------------------------------------

Exhibit 10.33


all or a portion of the Eligible Employee’s Account, the Company shall deem the
Eligible Employee to have elected the Plan’s money market fund Earnings
Crediting Option.
(iii)    Changes in Earnings Crediting Options. An Eligible Employee may change
the Earnings Crediting Options to which the Eligible Employee’s Account is
deemed to be allocated in accordance with procedures established by the
Committee.
(iv)    Valuation of Accounts. The value of an Eligible Employee’s Account as of
any date shall equal the amounts theretofore credited to such Account, including
any earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 5(b)(i) through the day preceding such date, less the
amounts theretofore deducted from such Account.
(v)    Statement of Accounts. The Committee shall provide to each Eligible
Employee, not less frequently than quarterly, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
each Eligible Employee in his or her Account.
(vi)    Distributions from Accounts. Each Eligible Employee’s Account shall be
debited by the amount of any distribution pursuant to Sections 7, 8, or 9 of
this Plan as of the date such distribution is made. Any distribution made to or
on behalf of an Eligible Employee from his or her Account in an amount which is
less than the entire balance of such Account shall be made pro rata from each of
the Earnings Crediting Options to which the portion of such Account related to
the distribution is then allocated.
6.
Vesting

Eligible Employees shall be fully vested in their Employee Deferrals at all
times. Eligible Employees shall vest in their Company Deferrals in accordance
with the vesting schedule and rules set forth in the Qualified Plan, unless the
Committee determines otherwise. Notwithstanding the foregoing:
(a)    An Eligible Employee shall immediately vest upon the earlier occurrence
of the Eligible Employee’s death or Disability.
(b)    An Eligible Employee shall forfeit any Company Deferrals (including those
that have otherwise vested) that are allocated to the Eligible Employee’s
Account after December 31, 2006 in the event Cause exists, as determined by the
Committee in its sole and absolute discretion.
7.
Payment of Benefits - Employee Deferrals

(a)    Generally. In accordance with the election procedures set forth in
Section 4, Eligible Employees may elect with respect to Base Salary, Director
Compensation, and Incentive Compensation for each Deferral Period to defer their
compensation to either their Separation from Service (as described below) or a
Scheduled Distribution Date. Notwithstanding the foregoing, solely for the 2006
Deferral Period, Eligible Employees may make separate distribution elections
with respect to each type of deferred compensation (i.e., Base Salary and Annual
Bonus Plan).
(b)    Separation from Service. If an Eligible Employee fails to elect a
distribution date for any portion of the Eligible Employee’s Employee Deferrals,
it shall be paid on, or as soon as





--------------------------------------------------------------------------------

Exhibit 10.33


practicable, but no later than 90 days, following the six month anniversary of
the Eligible Employee’s Separation from Service.
(i)    Election as to Timing Irrevocable. If, pursuant to Section 4, an Eligible
Employee elects to receive a portion of the Eligible Employee’s Employee
Deferrals upon the Eligible Employee’s Separation from Service, such election
shall be irrevocable.
(ii)    Timing. An Eligible Employee who elects to receive all or a portion of
the Eligible Employee’s Employee Deferrals upon Separation from Service in a
single sum payment shall receive such Employee Deferrals on, or as soon as
practicable, but no later than 90 days, following the six month anniversary of
the Separation from Service. Alternatively, an Eligible Employee who elects to
receive all or a portion of the Eligible Employee’s Employee Deferrals upon
Separation from Service in annual installments shall commence to receive such
Employee Deferrals on, or as soon as practicable, but no later than 90 days,
following the six month anniversary of the Separation from Service.
(iii)    Form of Benefit. If an Eligible Employee fails to elect a form of
distribution with respect to any portion of the Eligible Employee’s Employee
Deferrals, it shall be payable in a single lump sum payment. Eligible Employees
electing to receive all or a portion of their Employee Deferrals upon Separation
from Service may elect to receive such amounts either in the form of a lump sum
distribution or in annual installments of either five, ten or fifteen years. All
amounts payable upon a Separation from Service shall be paid in the same form of
payment and, if in installments, according to the same installment schedule. An
Eligible Employee may elect to change the form of benefit payable upon a
Separation from Service in accordance with the rules of Section 4(b).
(c)    Scheduled In-Service Withdrawal. Pursuant to Section 4, an Eligible
Employee may elect to receive Employee Deferrals attributable to a Deferral
Period on a Scheduled Distribution Date.
(i)    Timing. Except as otherwise provided herein, Employee Deferrals deferred
to a Scheduled Distribution Date shall be paid on or as soon as administratively
practical following such Scheduled Distribution Date, but in no event later than
90 days after such date. An Eligible Employee who has elected to receive his or
her Employee Deferrals on a Scheduled Distribution Date may subsequently elect
to defer the payment of such benefit to a date at least five years following the
Scheduled Distribution Date in accordance with Section 4(b). Notwithstanding the
foregoing, in the event the Eligible Employee experiences a Separation from
Service prior to the Scheduled Distribution Date, any Employee Deferrals
remaining in the Eligible Employee’s Account shall be paid in a lump sum as soon
as practicable, but no later than 90 days, following the six month anniversary
of the Separation from Service.
(ii)    Form of Benefit. If an Eligible Employee fails to elect a form of
distribution with respect to any portion of the Eligible Employee’s Employee
Deferrals payable on a Scheduled Distribution Date, it shall be payable in a
single lump sum. Eligible Employees electing to receive a portion of their
Employee Deferrals upon a Scheduled Distribution Date may elect to receive such
amounts either in the form of a single lump sum or in annual installments of
two, three, four or five years. Such election may be modified in accordance with
the election procedures set forth in Section 4(b).





--------------------------------------------------------------------------------

Exhibit 10.33


(d)    Death or Disability. Notwithstanding anything contained in this Section 7
to the contrary, an Eligible Employee’s Employee Deferrals shall be paid in a
lump sum to the Eligible Employee or the Eligible Employee’s Beneficiary (in the
event of the Eligible Employee’s death) in the event the Eligible Employee dies
or incurs a Disability prior to receiving the balance of his or her Account.
Such payment shall be made as soon as practicable, but no later than 90 days,
following the date of death or determination that a Disability exists.
(e)    Hardship Withdrawals. Notwithstanding the above, in the sole discretion
of the Committee, all or a portion of an Eligible Employee’s Employee Deferrals
may be paid in a lump sum in the case of an unforeseen emergency which arises
from factors beyond the Eligible Employee’s control and creates a severe
financial hardship that results from an illness or accident of the Eligible
Employee, the Eligible Employee’s spouse or the Eligible Employee’s dependent
(within the meaning of Section 152(a) of the Code), loss of the Eligible
Employee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances, and that cannot be relieved by reimbursement or
compensation by insurance or otherwise, the Eligible Employee’s personal
resources, or by cessation of deferrals under the Plan, provided that an
Eligible Employee shall not take part in any decision concerning such a
distribution. The amount payable may not exceed the lesser of the Employee
Deferrals credited to the Eligible Employee’s Account or the amount needed by
the Eligible Employee because of the hardship, plus amounts necessary to pay
reasonably anticipated taxes resulting from the distribution, but after taking
into account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Eligible Employee’s assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
If less than the Eligible Employee’s full Account balance is paid, the amount
shall be debited to the portion of the Eligible Employee’s Account that is
attributable to Employee Deferrals for such calendar years as the Committee
shall designate in its sole discretion.
An Eligible Employee’s deferral elections pursuant to Section 2 shall be
immediately terminated upon receipt of a hardship withdrawal under this Section
7(e) and an Eligible Employee will not be eligible to recommence making Employee
Deferrals until the following Deferral Period by making a new deferral election.
(f)    Cashout. Notwithstanding any provision of the Plan to the contrary, in
the event that an Eligible Employee’s Post-2004 Account balance is less than
$10,000 at the time of the Eligible Employee’s Separation from Service, the
Post-2004 Account shall be paid in the form of a lump sum payment, provided that
the payment results in the termination and liquidation of the entirety of the
Eligible Employee’s interest in the Plan, including all agreements, methods,
programs, or other arrangements with respect to which deferrals of compensation
are treated as having been deferred under a single nonqualified deferred
compensation plan under Treas. Reg. § 1.409A-1(c)(2).     
8.
Payment of Benefits - Company Deferrals

(a)    Timing of Payment. All vested Company Deferrals in an Eligible Employee’s
Account shall be paid as soon as practicable, but no later than 90 days,
following the six month anniversary of an Eligible Employee’s Separation from
Service.
(b)    Form of Payment. All amounts distributable pursuant to Section 8(a) shall
be distributed in a single lump sum payment.





--------------------------------------------------------------------------------

Exhibit 10.33


(c)    Death or Disability. Notwithstanding anything contained herein to the
contrary, an Eligible Employee’s Company Deferrals shall be paid in a lump sum
to the Eligible Employee or the Eligible Employee’s Beneficiary (in the event of
the Eligible Employee’s death) in the event he or she dies or incurs a
Disability, prior to receiving the balance of the Eligible Employee’s Account.
Such payment shall be made as soon as practicable, but no later than 90 days,
following the date of death or determination that a Disability exists.    
9.
Prior Plan Provisions

(a)Transfer of Prior Plans Balances. Accounts shall be established under this
Plan for the former participants in the Prior Plans who had accounts under those
plans as of the effective date of the merger and amendment and restatement of
the applicable plan into this Plan. Amounts transferred from the 2005 Plan shall
be placed in a Post-2004 Account for the Eligible Employee and shall be subject
to the same rules and conditions as applicable to Post-2004 Accounts. Eligible
Employees with transferring 2005 Plan account balances will be required to make
a new election as to the timing and form of payment with respect to such
transferring account as set forth in Section 9(b). Amounts transferred from the
1988 Plan shall be placed in a Pre-2005 Account for the Eligible Employee and
shall generally be subject to the terms and conditions hereof, except as
indicated in Section 9(c). The Earnings Crediting Options available under
Article 5 shall apply to all such Prior Plans transferred accounts.
(b)Updated Elections for 2005 Plan. By no later than December 31, 2006, or such
later date as permitted under IRS Regulations, each Eligible Employee whose
account under the 2005 Plan is merged into this Plan shall be required to submit
an updated election form with respect to all amounts previously deferred under
the 2005 Plan as to the timing and form of payment. Such new election shall
comport with the timing and form of benefit provisions contained in Section 7
hereof. In the event that an Eligible Employee fails to make an election to
change the form or timing of the Eligible Employee’s 2005 Plan account balance,
such transferred account balance shall be paid as a lump sum to the Eligible
Employee as soon as practicable, but no later than 90 days, following the six
month anniversary of the Eligible Employee’s Separation from Service.
(c)Grandfathering of Provisions of 1988 Plan. Notwithstanding anything in this
Plan to the contrary, Sections 4, 7, and 8 and the distribution provisions of
Section 12 of the Plan shall not apply to Pre-2005 Accounts and the following
provisions shall apply.
(i)    Form and Timing of Pre-2005 Account Benefit. For each Eligible Employee
that has a Pre-2005 Account, such benefits shall be paid to the Eligible
Employee in a lump sum payment. Payment shall be made one year following the
last day of the month in which such Eligible Employee terminates employment with
the Company, or as soon thereafter as is administratively practicable.
Notwithstanding the foregoing, the Company, in its sole discretion, may
accelerate the distribution of an Eligible Employee’s Pre-2005 Account.
(ii)    Installment Payment Option for Retirees. Notwithstanding Section 9(c)(i)
of the Plan, an Eligible Employee who terminates employment with the Company on
or after attaining age 55 may elect to receive the Eligible Employee’s Pre-2005
Account in the form of approximately equal annual installments payable over a
ten (10) year period. At the sole discretion of the Committee, an Eligible
Employee who terminates employment with the Company on or after attaining age 50
and having completed at least fifteen (15) years of service may also elect to
receive distribution of the Eligible Employee’s Plan benefits in installment
payments pursuant to this Section 9(c)(ii). The election to receive installment
payments must be made in the calendar year preceding the calendar year in which
the lump sum distribution is scheduled to take place pursuant to Section
9(c)(i). Installments shall commence one year





--------------------------------------------------------------------------------

Exhibit 10.33


following the last day of the month in which the Eligible Employee terminated
employment. Effective for the calendar year commencing after the Eligible
Employee’s employment termination date and continuing each calendar year until
all Pre-2005 Account balances have been distributed, Plan benefits for an
Eligible Employee who elects the installment distribution option will be
credited earnings based on the Earnings Crediting Options selected by the
Eligible Employee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may accelerate the distribution of an Eligible Employee’s Pre-2005
Account balance.
(iii)    In-Service “Haircut” Withdrawals. An Eligible Employee may elect, in
writing, to withdraw a designated amount of his or her Pre-2005 Account,
provided, however, that an Eligible Employee who requests a withdrawal under
this Section 9(c)(iii) shall incur a penalty pursuant to paragraph (A) or (B)
below:
(A)    the amount withdrawn shall be subject to a penalty (“haircut”) equal to
ten percent (10%) of the amount withdrawn, which amount shall be forfeited from
the Eligible Employee’s Pre-2005 Account notwithstanding any other provision of
the Plan. The minimum amount an Eligible Employee may withdraw is $50,000.
(B)    the amount withdrawn shall be subject to a penalty (“haircut”) equal to
five percent (5%) of the amount withdrawn, which amount shall be forfeited from
the Eligible Employee’s Pre-2005 Account, and the Eligible Employee will be
suspended from participating in the Plan for the twelve (12) month period
beginning on the first day of the calendar year that immediately follows the
calendar year in which the withdrawal is received. The minimum amount an
Eligible Employee may withdraw is $50,000.
The Eligible Employee requesting the withdrawal may select which penalty applies
to the withdrawal and must complete the withdrawal form or any other form
required by the Committee. Only one withdrawal per calendar year is permitted.
The in-service withdrawal shall be paid to the Eligible Employee no later than
the end of the calendar quarter following the calendar quarter in which the
Committee receives the properly completed written request for withdrawal. If an
Eligible Employee terminates employment after a request is approved, but prior
to distribution of the full amount approved, the approval of the request shall
be automatically null and void and the benefits which the Eligible Employee is
entitled to receive under the Plan shall be distributed in accordance with
Section 9(c)(i) of the Plan.
Subject to avoiding a “material modification” of the 1988 Plan under Section
409A of the Code, the Committee may from time to time change or adopt additional
policies or rules governing minimum withdrawal amounts or percentages or the
manner in which such distributions may be made so that the Plan may be
conveniently administered and may comply with applicable tax laws.
10.
Beneficiary Designation     

(a)    Beneficiary Designation. The Beneficiary of each Eligible Employee shall
be the beneficiary designated by such Eligible Employee under the Qualified Plan
who shall be entitled to receive the amount, if any, payable under the Plan upon
the Eligible Employee’s death. However, an Eligible Employee may designate a
Beneficiary different from the Eligible Employee’s Beneficiary under the
Qualified Plan by filing with the Committee a written designation of one or more
persons as his or her Beneficiary. If an Eligible Employee has





--------------------------------------------------------------------------------

Exhibit 10.33


designated a beneficiary under the 2005 Plan, that beneficiary designation shall
apply to the Plan until such designation is changed or revoked. An Eligible
Employee may, from time to time, revoke or change the Eligible Employee’s
Beneficiary designation without the consent of any prior Beneficiary by filing a
new designation with the Plan. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Eligible Employee’s death, and in no event shall it be
effective as of any date prior to such receipt.
(b)    Failure to Designate Beneficiary. If no such Beneficiary designation is
in effect under this Plan or under the Qualified Plan at the time of an Eligible
Employee’s death, or if no designated Beneficiary survives the Eligible
Employee, or if such designation conflicts with the law, the Eligible Employee
shall be deemed to have designated the following Beneficiaries (if then living)
in the following order of priority:
(i)    The spouse of the Eligible Employee.
(ii)    The children of the Eligible Employee and the issue of any deceased
child (by right of representation), including adopted children and issue, in
equal shares.
(iii)    The parent or parents of the Eligible Employee in equal shares.
(iv)    The estate of the Eligible Employee.
If the Committee is in doubt as to the right of any person to receive such
amount, the Committee may retain such amount, without liability for any earnings
thereon, until the rights thereto are determined, or the Committee may pay such
amount into any court of appropriate jurisdiction and such payment shall be a
complete discharge of the liability of the Plan and the Company therefore.
11.
Source of Funds; Scope of Liability.

This Plan shall be unfunded, and payments hereunder shall be made from the
general assets of the Company. Any such assets which may be set aside, earmarked
or identified as being intended for the provision of payments hereunder shall
remain an asset of the Company and shall be subject to the claims of its or
their general creditors. Each Eligible Employee shall be a general creditor of
the Company to the extent of the value of the Eligible Employee’s Account
hereunder, but the Eligible Employee shall have no right, title or interest in
any specific asset that may be set aside or designated as intended to be applied
to payments under this Plan. Payments in accordance with the terms of this Plan
shall completely discharge all obligations of the Company hereunder.
12.
Amendment and Termination.

The Plan may be amended, suspended, discontinued or terminated at any time by
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Eligible Employee with respect to benefits that are payable or may become
payable under the Plan based upon the balance of the Eligible Employee’s Account
as of the effective date of such amendment, suspension, discontinuance or
termination. The Committee may, at any time, also make such amendments to the
Plan as it deems necessary and appropriate, in its sole discretion, without
Board approval, provided that any such amendments to the Plan by the Committee
may not materially increase the costs of the Plan to the Company or result in a
material adverse effect on an Eligible





--------------------------------------------------------------------------------

Exhibit 10.33


Employee. Notwithstanding anything to the contrary in this Section 12, if the
Committee determines that, in order to avoid current taxation of amounts
deferred under the Plan or to comply with applicable law, additional
restrictions must be placed on Eligible Employees’ rights under the Plan, then
the Committee may, in its sole discretion, amend the Plan to impose such
restrictions, and/or cease deferrals under the Plan with respect to all Plan
Accounts, affected Accounts or the affected portions of Accounts. If the Board
terminates the Plan, Eligible Employees shall be entitled to a distribution of
their benefit under the Plan if the termination is on account of a permitted
distribution event under Treas. Reg. §1.409A-3(j)(4)(ix)(A), (B), (C) or (D) (or
any successor provision) and the requirements, as applicable, of such
regulations are met with respect to the termination of the Plan and distribution
of benefits hereunder.
13.
Nonalienation of Benefits

Except as hereinafter provided with respect to marital disputes, none of the
benefits or rights of an Eligible Employee or any Beneficiary of an Eligible
Employee shall be subject to the claim of any creditor, and in particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment or any other legal or equitable process available
to any creditor of the Eligible Employee or the Beneficiary. Neither the
Eligible Employee nor the Eligible Employee’s Beneficiary shall have the right
to alienate, anticipate, commute, pledge, encumber, or assign any of the
payments which either of them may expect to receive, contingently or otherwise
under this Plan. In cases of marital dispute, the Company will observe the terms
of the Plan unless and until ordered to do otherwise by a state or Federal
court. As a condition of participation, an Eligible Employee agrees to hold the
Company harmless from any claim that may arise out of the Company’s compliance
with an order of any state or Federal court, whether such order effects a
judgment of such court or is issued to enforce a judgment or order of another
court.
14.
Administration and Plan Interpretation

(a)    Administration. The Committee shall have full power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All action taken by the Committee arising out of, or in connection with, the
administration of the Plan or any rules adopted thereunder, shall, in each case,
lie within its sole discretion, and shall be final, conclusive and binding upon
the Company, the Board, all Eligible Employees, all beneficiaries of Eligible
Employees and all persons and entities having an interest therein, and the
enrollment agreement of each Eligible Employee shall constitute that Eligible
Employee’s acknowledgement and acceptance of the Committee’s authority and
discretion. The Committee may from time to time adopt rules and regulations
governing the operation of this Plan and may employ and rely on such employees
of the Company, legal counsel, accountants, and agents, as it may deem advisable
to assist in the administration of the Plan.
(b)    Compensation of Committee; Expenses. Members of the Committee shall serve
without compensation for their services unless otherwise determined by the
Board. All expenses of administering the Plan shall be paid by the Company.
(c)    Indemnification. To the maximum extent permitted by law, no member of the
Committee shall be personally liable by reason of any contract or other
instrument executed by the member or on the member’s behalf in the member’s
capacity as a member of the Committee





--------------------------------------------------------------------------------

Exhibit 10.33


or for any mistake of judgment made in good faith. The Company shall indemnify
and hold harmless, directly from its own assets (including the proceeds of any
insurance policy the premiums of which are paid from the Company’s own assets),
each member of the Committee and each other officer, employee, or Director of
the Company to whom any duty or power relating to the administration or
interpretation of the Plan or to the management or control of the assets of the
Company held in a “rabbi trust” or other Company account may be delegated or
allocated, against any cost or expense (including counsel fees or liability
including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan
unless arising out of such person’s own fraud, bad faith, or gross negligence.
(d)    Interpretations. Any decisions, actions or interpretations to be made
under the Plan by the Company, the Board or the Committee shall be made in its
respective sole discretion, not as a fiduciary and need not be uniformly applied
to similarly situated individuals and shall be final, binding and conclusive on
all persons interested in the Plan.
15.
Claims Procedure

(a)In the case of a claim for benefits, other than a claim involving disability
benefits, that is wholly or partially denied, within 90 days (or 180 days in
special cases if the Committee furnishes notice of the extension before the end
of the initial 90-day period) after the claim has been filed the Committee will
provide the person who filed the claim a written approval or denial of the
claim. In the case of a claim involving disability benefits that is wholly or
partially denied, within 45 days after the claim is filed the Committee will
provide the person who filed the claim a written approval or denial of the
claim. If special circumstances require an extension of time for processing the
initial claim involving disability benefits, a written notice of an initial
extension of up to 30 days will be provided to the claimant before the end of
the initial 45-day period. If, prior to the end of the initial 30-day extension
period, the Committee determines that a decision cannot be rendered within that
extension period, the determination period may be extended for up to an
additional 30 days if the claimant is notified of the second extension before
the end of the initial extension period. A notice of the denial of a claim, in
whole or in part, will set forth:
(i)the reason or reasons for the denial;
(ii)reference to the specific Plan provisions upon which the denial is based;
(iii)a description of any additional material needed before the claim can be
considered and an explanation of why such material or information is necessary;
and
(iv)an explanation of the claim review procedure set forth below and the time
limits applicable to appeals, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal.
(b)Within 60 days of the receipt of a notice denying a claim (or within 180 days
if the claim involves disability benefits), the claimant or the claimant’s duly
authorized representative may request, in writing, a full review of the claim by
the Committee. In connection with any such review, the claimant or the
claimant’s authorized representative (1) will be provided, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits and (2) may submit issues and
comments in writing to the Committee. If the claim does not involve disability
benefits, the Committee will make a decision within 60 days after the request
for a review (or 120 days in the event of special circumstances if the Committee
furnishes notice of the extension before the end of the initial 60-day period).
If the claim involves disability benefits, the Committee will make a decision
within 45 days after the request for a review (or 90 days in the event of
special circumstances if the Committee furnishes notice of the extension before
the end of the initial 45-day period). The





--------------------------------------------------------------------------------

Exhibit 10.33


Committee’s decision will be binding on all parties. A final notice of the
denial of the claim on appeal, in whole or in part, will set forth:
(i)the reason or reasons for the denial;
(ii)reference to the specific Plan provisions upon which the denial is based;
(iii)the claimant’s right to, upon request and free of charge, reasonable access
to, and copies of, all documents, records and other information relevant to the
claim for benefits; and
(iv)a statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA.
No Eligible Employee, Beneficiary or other individual asserting rights in
relation to this Plan (or that affect this Plan) may commence a judicial action
regarding the assertion (i) without first exhausting the administrative remedies
that are available under this Section 16, including any such remedies that the
Company offers to make available, proceeding by analogy to the foregoing
procedure as necessary, in connection with an assertion that may not technically
be (or is not) a claim, or (ii) more than one year after the final decision
under the claims procedure.
The parties assigned responsibility for claims under the claims procedure have
the exclusive and discretionary authority to construe and to interpret the Plan,
to decide all questions of eligibility for benefits, to determine the amount and
manner of payment of such benefits and to make any determinations that are
contemplated by (or permissible under) the terms of this Plan, to resolve any
other claims and disputes regarding rights in relation to the Plan, and the
parties’ decisions on such matters will be final and conclusive on all other
parties. Any such decision or determination shall be made in the absolute and
unrestricted discretion of the responsible parties, even if (1) such discretion
is not expressly granted by the Plan provisions in question, or (2) a
determination is not expressly called for by the Plan provisions in question,
and even though other Plan provisions expressly grant discretion or call for a
determination. As a result, benefits under this Plan will be paid only if the
responsible parties decide in their discretion that the applicant is entitled to
them. In the event of a review by a court, arbitrator or any other tribunal, any
exercise of the parties’ discretionary authority shall not be disturbed unless
it is clearly shown to be arbitrary and capricious, such review may not proceed
unless the applicant has fully exhausted the claims procedure, and such review
will be limited to the record that was considered by or presented to the
responsible parties in the claims procedure. In determining whether an applicant
has exhausted the claims procedure, the exhaustion requirement of this Section
15 shall require exhaustion in as many circumstances as possible (and any steps
necessary to clarify or effect this intent may be taken), and the application of
such requirement shall take into account that the Plan’s status as a “top-hat
plan” (a plan that is unfunded and is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees) renders invalid all exceptions to exhaustion that are
grounded in ERISA’s substantive or fiduciary provisions.
16.
No Contract of Employment

Nothing contained herein shall be construed as conferring upon any person the
right to be employed or continue in the employ of the Company.





--------------------------------------------------------------------------------

Exhibit 10.33


17.
Notices

All elections, designations, requests, notices, instructions, and other
communications from an Eligible Employee, Beneficiary or other person to the
Committee required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Committee, shall be mailed by first-class
mail or delivered to such location as shall be specified by the Committee, and
shall be deemed to have been given and delivered only upon actual receipt
thereof at such location.
18.
Offset

Notwithstanding anything herein to the contrary, if an Eligible Employee or the
Eligible Employee’s Beneficiary becomes entitled to a distribution of Plan
benefits, and if at such time the Eligible Employee has outstanding any debt,
obligation, or other liability representing an amount owing to the Company, then
the Company may offset such amount owed to it against the amount of Plan
benefits otherwise distributable. Such determination shall be made by the
Company in its sole discretion.
19.
Distributions to Minors or Incompetents

If the Committee shall find that any person to whom any amount is or was payable
hereunder is unable to care for his or her affairs because of illness or
accident, or has died, then the Company, if it so elects, may direct that any
payment due such person or such person’s Beneficiary (unless a prior claim
therefore has been made by a duly appointed legal representative) or any part
thereof be paid or applied for the benefit of such person or for the benefit of
his or her spouse, children or other dependents, an institution maintaining or
having custody of such person, any other person deemed by the Committee to be a
proper recipient on behalf of such person otherwise entitled to payment, or any
of them, in such manner and proportion as the Company may deem proper. Any such
payment shall be in complete discharge of the liability of the Committee and the
Company.
20.
Successor Employer

This Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns, the Eligible Employee, the Eligible Employee’s
Beneficiaries and the Eligible Employee’s estate. Nothing in this Plan shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Plan and all obligations of the Company hereunder. Upon such a
consolidation, merger or transfer of assets and assumption, the term “Company”
shall refer to such other corporation and this Plan shall continue in full force
and effect.
21.
Withholding Taxes

The Company may make such provisions and take such action as it may deem
necessary or appropriate for the withholding of any taxes which the Company is
required by any law or regulation of any governmental authority, whether
Federal, state or local, to withhold in connection with any benefits under the
Plan, including, but not limited to, the withholding of appropriate sums from
any amount otherwise payable to the Eligible Employee (or the Eligible
Employee’s Beneficiary). Each Eligible Employee, however, shall be responsible
for the payment of all individual tax liabilities relating to any such benefits.
22.
Missing Eligible Employees

In the event that the Committee is unable to locate an Eligible Employee or
Beneficiary within two years following the date the Eligible Employee was to
commence receiving payment, the entire amount credited to the Eligible
Employee’s Accounts shall be forfeited. If, after such





--------------------------------------------------------------------------------

Exhibit 10.33


forfeiture, the Eligible Employee or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date payment
was to commence pursuant to Sections 7, 8, or 9.
23.
Section 409A

With respect to any amounts not earned and vested as of December 31, 2004, the
Plan is intended to comply with the applicable requirements of Section 409A of
the Code and its corresponding regulations and related guidance, and shall be
administered in accordance with Section 409A of the Code to the extent Section
409A of the Code applies to the Plan. Notwithstanding anything in the Plan to
the contrary, elections to defer Base Salary, Director Compensation and/or
Incentive Compensation to the Plan, and distributions from the Plan, may only be
made in a manner and upon an event permitted by Section 409A of the Code. To the
extent that any provision of the Plan would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Plan to fail to satisfy the requirements of Section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law.
All amounts held in Pre-2005 Accounts shall not be subject to the requirements
of Section 409A of the Code and any change to the 1988 Plan that results from
this merger and amendment and restatement that constitutes a “material
modification” under Section 409A of the Code shall be disregarded and the
original terms of the 1988 Plan shall apply.
24.
Mandatory Delay in Payment

Notwithstanding anything herein to the contrary, if the Committee reasonably
anticipates that the Company will lose or be limited in taking a tax deduction
for the payment to an Eligible Employee of any benefit payable from a Post-2004
Account on a Scheduled Distribution Date as a result of the application of
Section 162(m) of the Code, the Committee shall delay such payment until the
earlier of (i) the first taxable year in which it reasonably anticipates that
the deduction of the payment of the benefit will not be limited or eliminated by
application of Section 162(m) of the Code or (ii) the Eligible Employee’s
Separation from Service (in which case, the payment will be made as soon as
practicable, but no later than 90 days, following the six month anniversary of
the date the Eligible Employee separates from service).    
25.    Applicable Law
This Plan shall be construed under the laws of the State of New York.







